Citation Nr: 0323171	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  96-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a nervous disorder 
claimed as secondary to a service-connected right knee 
disability.

4.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This case initially came to the Board of Veterans' Appeals 
(Board) from rating decisions of the San Juan, Puerto Rico 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2000 the Board denied service connection for a 
psychiatric disorder and granted an increased rating of 10 
percent for chondromalacia of the right knee.  The Board also 
reopened and remanded to the RO claims of service connection 
for back and right hip disorders.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Secretary then filed an unopposed  motion 
asking the Court to vacate the Board's decision and remand 
the case for additional development pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (currently codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
was signed into law by the President on November 9, 2000.  

In a June 2001 order, the Court granted the Secretary's 
motion and vacated the Board's decision with regard to 
denying service connection for a psychiatric disorder and to 
denying a rating higher than 10 percent for the service-
connected right knee disorder.  

REMAND

The Board notified the veteran of the VA's obligation under 
the VCAA in October 2001, and, in May 2002, undertook 
additional development of the issues on appeal pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  As a result of 
the development the Board has obtained additional medical 
evidence, including a September 2002 VA orthopedic 
examination that is relevant to the appeal.  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
to issue written notification of the VCAA to veterans and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or her 
representative.  .  Disabled American Veterans et. al v. 
Secretary Of Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. 
Cir. May 2, 2003).  The RO has not had the opportunity to 
review this evidence in conjunction with the veteran's claims 
nor had an opportunity to undertake any of the development 
requested in the remand portion of the September 2000 Board 
decision.  The Federal Court decision requires that the case 
be remanded to the RO for review of the actions taken by the 
Board.

Accordingly, the claim is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).   In particular, the RO should 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should then readjudicate the 
veteran's claims with consideration of 
all the evidence added to the record 
since the last supplemental statement.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case, containing notice of the 
relevant action taken on the claims for 
service connection and an increased 
rating since the last supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response


Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

